DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Specification
The Examiner appreciates applicant’s new title which is more clearly indicative of the invention to which the claims are directed, namely:  INTRAORAL SCANNER WITH FAN GENERATING AIRFLOW THROUGH HEAT-DISSIPATING STRUCTURE. Therefore, the objection to the title is withdrawn.

Claim Objections
The objections to claims 11 and 12 are withdrawn based on corrections made in the amendments.

Claim Rejections - 35 USC § 112
The rejection to claims 7 and 9 have been withdrawn based on the corrections made in the amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi et al., (US 2022/0233138) in view of Hanselmann et al., (US 2020/0144764) and further in view of Horng et al., (US 2016/0308315).

Regarding claim 1: Havasi teaches an intraoral scanner [Abstract teaches: A hand-held intraoral scanner], comprising: 
a device body, having a heat-dissipating structure [¶0051 teaches: A heater 11 and a thermostat is also located in the handle (i.e. device body), suitably in a thicker silicone pipe (i.e. analogous to heat-dissipating structure), that is capable of heating the transported air to a desired temperature] and a first electrical connection port [¶0017 teaches: unit is electrically interconnected]; and 
a connection portion, detachably connected to the device body [¶0058 teaches: the section of the cover 5 covering the head unit 1, can also be removed from the apparatus separately], the connection portion comprising a second electrical connection port and a fan [¶0023 teaches: the fan is installed in the cover].
However, it does not appear that Havasi explicitly teaches the second electrical connection port and the first electrical connection port being connected.
In a related field of endeavor, Hanselmann teaches the second electrical connection port and the first electrical connection port being connected [¶0055 teaches: As shown in FIG. 4, each of the two outer plug elements 5 protrudes beyond the contact pins in the axial direction. Here, the respective ends of the two plug elements 5 on the outer side are respectively electrically connected to a shield 21 of the connecting cable 6, as a result of which excellent shielding emerges. As a result of the two plug elements 5 respectively abutting against the outer side of the respective contact pins 4].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hanselmann’s teaching of a second electrical connection port into Havasi’s intraoral scanner for the benefit, as taught by Hanselmann, of improving the thermal properties and the electromagnetic compatibility (EMC) and also for simplified production of a medical instrument. [Hanselmann, Abstract]
In addition, Havasi teaches the fan generating an airflow flowing through the heat-dissipating structure [¶0051 teaches: The air provided by the fan 9 enters the air pipe 17. A heater 11 and a thermostat is also located in the handle, suitably in a thicker silicone pipe (i.e. heat-dissipating structure), that is capable of heating the transported air to a desired temperature.].
However, it does not appear that Havasi modified by Hanselmann explicitly teaches the device body being powered through the connection portion.
In a related field of endeavor, Horng teaches the device body being powered through the connection portion [Abstract teaches: the plurality of electrical contacts is located at an end of the body].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horng’s teaching of a second electrical connection port into Havasi modified by Hanselmann’s intraoral scanner for the benefit, as taught by Horng, of using a single electrical connecting assembly, such as the electrical connecting assembly or the electrical connecting module. [Horng, Summary of the Invention]
Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Havasi teaches wherein the device body comprises a probe portion [Abstract teaches: scanner shaft and a head unit, wherein the head unit is arranged at an end of the scanner shaft and the head unit includes at least one sensor; ¶0004 teaches: The scanner also includes a probe head], the device body has a longitudinal axis direction [¶0018 teaches: the longitudinal axis of the moving arrangement is parallel to rotation axis A1], and the probe portion and the heat-dissipating structure are located at two opposite sides of the device body relative to the longitudinal axis direction [¶0051 teaches: The air provided by the fan 9 enters the air pipe 17; See also Fig. 3, element 5a and Fig. 4, element 1] .

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Havasi teaches wherein the heat-dissipating structure comprises a heat-conductive casing and a plurality of fins extending outward from the heat-conductive casing, and the airflow flows through the fins [See Fig. 4, element 9 and Fig. 5, element 17].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
In addition, Havasi teaches wherein the device body comprises a main portion and a probe portion [¶0049 teaches: a handle 13 (i.e. main portion), and a scanner shaft 14 (i.e. probe portion)].
In addition, Horng teaches the probe portion is detachably connected to the main portion [Translation, last paragraph before claims teaches: the endoscope (i.e. prob portion) is removed from the holder adapter of main unit, the figure 14 (c) the holder adapter while the endoscope is held it is the explanation drawing of a state where it is removed from main unit], the heat-dissipating structure is fixed to the main portion [Fig. 5 and Description of Embodiments translation teaches: circuit baseplate 48 1st heat dissipation section possessing 43 in order to release heat and 2nd heat dissipation section 44], and the probe portion and the heat-dissipating structure are located on two opposite sides of the main portion [Fig. 5 and Description of Embodiments translation teaches: heat transfer from only of the region which is connected to the vicinity of circuit baseplate 48, heat of 1st heat dissipation section 43 in order heat transfer to do]. 
The motivation to combine is the same as for claim 1.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi modified by Hanselmann and Horng and in view of Kong et al., (CN 106073688).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Havasi modified by Hanselmann and in view of Horng explicitly teaches wherein the device body is waterproof.
In a related field of endeavor, Kong teaches wherein the device body is waterproof [Description-Background technology,¶3 teaches waterproof].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kong’s teaching of a second waterproof scope into Havasi modified by Hanselmann and Horng’s intraoral scanner for the benefit, as taught by Kong, of a sealed and waterproof scope to be repeatedly used. [Kong, Description-Background technology]

Regarding claim 10: the essence of the claim is taught on rejected claim 9.
However, it does not appear that Havasi modified by Hanselmann and in view of Horng explicitly teaches wherein the main portion and the heat-dissipating structure as a whole are waterproof.
In a related field of endeavor, Kong teaches wherein the main portion and the heat-dissipating structure as a whole are waterproof [Description-Background technology,¶3 teaches waterproof].
The motivation to combine is the same as for claim 8. [See teaching above]

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi modified by Hanselmann and Horng and in view of Li et al., (US 2014/0235156).

 Regarding claim 11: the essence of the claim is taught on rejected claim 9.
However, it does not appear that Havasi modified by Hanselmann and in view of Horng explicitly teaches wherein the heat-dissipating structure comprises a heat-conductive casing, a plurality of fins, and a cover, the fins extend outward from the heat-conductive casing, the heat-conductive casing has an inner accommodating space and an opening communicating with the inner accommodating space, the cover is fixed to the heat-conductive casing to cover the opening, and the first electrical connection port is disposed on the cover.
In a related field of endeavor, Li teaches wherein the heat-dissipating structure comprises a heat-conductive casing [¶0018 teaches: the casing further includes a side having an auxiliary air inlet and an auxiliary air outlet], a plurality of fins [¶0021 teaches: A wind driving assembly (i.e. having fins) is mounted in the compartment], and a cover [¶0021 teaches: thermally conductive cover], the fins extend outward from the heat-conductive casing [See Fig. 10, element 211], the heat-conductive casing has an inner accommodating space and an opening communicating with the inner accommodating space [¶0039 teaches: The frame 21 includes an outlet hole 212 adjacent to the at least one air outlet 13 of the casing 1, see also Fig. 5], the cover is fixed to the heat-conductive casing to covers [sic] the opening [¶0009 teaches: The thermally conductive cover includes an inlet hole in communication with an interior of the frame. An air channel is formed between the thermally conductive cover and an interior wall face of the casing.], and the first electrical connection port is disposed on the cover [¶0040 teaches: The package 22 is adapted to receive at least one electronic element E (FIG. 5).].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of a second heat conductive casing into Havasi modified by Hanselmann and Horng’s intraoral scanner for the benefit, as taught by Li, of a cooling system that can easily be applied in a hand-held electronic device while providing enhanced cooling effect. [Li, Background of the Invention]

Allowable Subject Matter
Claims 3, 5-7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Deng et al., (JP 3164281 U) teaches a flexible heat dissipating structure; and
Yamada et al., (JP 2011 171184) teaches an endoscope in which heat is efficiently radiated.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485